Citation Nr: 0934810	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for right ankle disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from September 1978 
to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Board last remanded this case 
in August 2008.

The record reflects that the RO issued a statement of the 
case in February 2009 addressing the issue of entitlement to 
an initial disability rating in excess of 20 percent for left 
ankle disability; the statement of the case was issued in 
response to the Veteran's disagreement with a January 2008 
rating decision.  To the Board's knowledge, no further 
communication regarding the left ankle disability has been 
received from the Veteran or his representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regrettably, this case must be remanded again.  The Board 
last remanded this case in August 2008 with instructions for 
the RO to schedule the Veteran for a hearing before a 
traveling member of the Board.  The remand was prompted by 
the Veteran's June 2008 request for another such hearing in 
light of the unavailability of the individual who held his 
July 2006 Board hearing.

The record reflects that while the case was in remand status 
following the August 2008 remand, the RO undertook 
development to obtain medical records from various sources, 
apparently in response to another claim not currently before 
the Board.  Although the RO dutifully issued supplemental 
statements of the case reflecting consideration of the 
referenced evidence as it pertained to the issue before the 
Board, the RO unfortunately neglected to schedule the Veteran 
for his requested travel Board hearing.  The Veteran's 
representative, in July 2009 argument, specifically requested 
remand of the case to fulfill the Board's August 2008 remand 
instructions.

Inasmuch as the RO did not comply with the Board's August 
2008 instructions to schedule the Veteran for his requested 
second travel Board hearing, the Board is compelled to remand 
this case once again.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
hearing before a traveling Veterans Law 
Judge.  He should be notified of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2008).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West,  12 Vet. App. 369 (1999).  




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


